Exhibit 10.7
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is made and entered
into effective as of the 17th day of December, 2008, by and between L. Bryan
Shaul (“Mr. Shaul”) and Sun Healthcare Group, Inc., a Delaware corporation
(“Sun” or the “Company”).
 
WHEREAS, Mr. Shaul serves as the Executive Vice President and Chief Financial
Officer of Sun;
 
WHEREAS, Sun and Mr. Shaul are parties to that certain Employment Agreement
dated as of February 14, 2005, as amended on October 12, 2006, October 31, 2007
and March 31, 2008 (the “Existing Agreement”); and
 
WHEREAS, Sun and Mr. Shaul wish to amend and restate the Existing Agreement upon
the terms set forth in this Agreement to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), effective as of the date
hereof.
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements contained herein, Mr. Shaul and Sun agree as follows:
 
Section 1: Employment.  Sun agrees to employ Mr. Shaul and Mr. Shaul agrees to
accept employment with Sun, subject to the terms and conditions of this
Agreement.
 
Section 2: Duties and Responsibilities.  Mr. Shaul shall devote his full
employment time, efforts, skills and attention exclusively to his duties as
Executive Vice President and Chief Financial Officer; provided, however, that to
the extent the following activities do not materially interfere or conflict with
his duties and responsibilities hereunder, Mr. Shaul may (i) serve as a member
of the boards of directors of other corporation with the prior written consent
of the Chief Executive Officer of Sun; and (ii) engage in charitable, civic and
religious affairs.
 
Section 3: Compensation, Benefits and Related Matters.
 
a.  
Annual Base Salary.  Sun shall pay to Mr. Shaul a base salary at an annual rate
of $400,000 ("Base Salary"), such salary to be payable in accordance with Sun's
customary payroll practices as in effect from time to time (but not less
frequently than monthly).  The annual base salary will be reviewed at least
annually for possible merit increases and any increase in Mr. Shaul's annual
base salary rate shall thereafter constitute "Base Salary" for purposes of this
Agreement.

 
b.  
Cash Bonus/Incentive Compensation.  In addition to the Base Salary provided for
in Section 3(a) above, Mr. Shaul shall be entitled to receive an annual bonus
(“Bonus”) in accordance with the Sun Healthcare Group, Inc.  Executive Bonus
Plan, as it may be amended from time to time by the Compensation Committee of
the Board of Directors; provided, however, that no amendment shall be effective

 
1

--------------------------------------------------------------------------------


 
if it reduces the percentage of Base Salary that would constitute the minimum or
maximum potential amount of the Bonus as compared to the prior year, unless such
amendment has been agreed to in writing by Mr. Shaul. The Bonus shall be payable
at the same time as other annual bonuses are paid to senior management personnel
with respect to that fiscal year. Subject to the provisions of Section 6, in
order to have earned and to be paid any such Bonus, Mr. Shaul must be employed
by Sun on the date of such payment.  It is intended that the Bonus described in
this Section 3(b) qualify as “performance based compensation” under Section
162(m) of the Code to the extent necessary to preserve Sun’s ability to deduct
such Bonus.

 
c.  
Equity Incentive.  Mr. Shaul shall be entitled to the following equity incentive
as of the date his employment begins:

 
1.  
A non-qualified stock option ("Stock Option") to purchase 150,000 shares of
Common Stock of Sun at an exercise price per share equal to the fair market
value of the Common Stock on the date of this Agreement.  One-fifth of the
shares of Common Stock underlying the Stock Option will vest effective as of
February 14, 2005, and one-fifth will vest on each of the next four
anniversaries of February 14, 2005 thereafter, provided that Mr. Shaul is
employed by Sun or any of its subsidiaries on each such date of vesting.  The
Stock Option shall have a 7 year term.  Mr. Shaul acknowledges that Sun has
satisfied its obligation to grant such Stock Option.

 
2.  
Restricted stock units ("RSUs") with respect to 20,000 shares of Sun common
stock.  One-fourth of the restricted stock units will vest on February 14, 2006,
and one-fourth will vest on each of the next three anniversaries of February 14,
2006 thereafter.  Mr. Shaul acknowledges that Sun has satisfied its obligation
to grant such RSUs.

 
3.  
If, during the Term, Mr. Shaul's employment with Sun is terminated for any
reason other than his death or Disability (as defined in Section 5(e)), Good
Cause (as defined in Section 5(a)) or his voluntary resignation without Good
Reason (as defined in Section 5(c)), then the unvested portion of his Stock
Options and RSUs will thereupon immediately be vested.

 
d.  
Retirement and Benefit Plans.  During his employment, Mr. Shaul shall be
entitled to participate in all retirement plans, health benefit programs,
insurance programs and other similar employee welfare benefit arrangements
available generally to senior executive officers of Sun.  Such plans, programs
and arrangements are subject to change during employment at the sole discretion
of the Company.

 
e.  
Paid Time Off.  Mr. Shaul shall be entitled to paid time off in addition to
holiday and sick time, of not less than 160 hours per year.

 
2

--------------------------------------------------------------------------------


f.  
Indemnification Liability/Insurance.  Mr. Shaul shall be entitled to
indemnification by Sun to the fullest extent permitted by applicable law and the
charter and bylaws of Sun.  In addition, Sun shall maintain during Mr. Shaul's
employment customary director's and officers' liability insurance and Mr. Shaul
shall be covered by such insurance.

 
g.  
Taxes.  All compensation payable to Mr. Shaul shall be subject to withholding
for all applicable federal, state and local income taxes, occupational taxes,
Social Security and similar mandatory withholdings.

 
Section 4: Travel and Relocation.  Sun will reimburse certain of Mr. Shaul's
expenses to move his primary residence to Southern California; provided that
reimbursable expenses will be limited to house hunting trips, actual moving
expenses and temporary housing expenses.  Any real estate expenses Mr. Shaul
incurs in connection with the purchase or sale of any real property will not be
reimbursed by Sun.  Sun will also pay Mr. Shaul a $50,000 relocation allowance,
net of applicable taxes, upon the completion of the relocation of his primary
residence to Southern California.  For the purposes of this Paragraph 4, the
term "Southern California" shall be limited to those portions of the Counties of
Orange, Riverside, Los Angeles and San Diego that are located within a
reasonable commuting distance from Sun's executive offices in Irvine,
California.  Until such relocation of his primary residence is completed, Mr.
Shaul shall be entitled to reimbursement for reasonable travel and housing
expenses incurred by him in connection with his performance of services pursuant
to this Agreement.  Mr. Shaul agrees that Sun has satisfied its obligations
pursuant to this Section 4.
 
Section 5: Termination.  Sun may, at any time in its sole discretion, terminate
Mr. Shaul as Executive Vice President and Chief Financial Officer and from all
other positions with Sun and its direct and indirect subsidiaries; provided,
however, that Sun shall provide Mr. Shaul with at least five (5) business days
prior written notice of such termination and shall make the payments associated
with such termination in accordance with Section 6.
 
a.  
Termination by Sun for "Good Cause." Sun may at any time, by written notice to
Mr. Shaul at least five (5) business days prior to the date of termination
specified in such notice and specifying the acts or omissions believed to
constitute Good Cause (as defined below), terminate Mr. Shaul as an officer and
employee and from all other positions with Sun for Good Cause.  Sun may relieve
Mr. Shaul of his duties and responsibilities pending a final determination of
whether Good Cause exists, and such action shall not constitute Good Reason (as
defined below) for purposes of this Agreement.  Payment to Mr. Shaul upon a
termination for Good Cause is set forth in Section 6(a).  "Good Cause" for
termination shall mean any one of the following:

 
1.  
Any criminal conviction under the laws of the United States or any state or
other political subdivision thereof which, in the good faith determination of
the Chief Executive Officer of Sun, renders Mr. Shaul unsuitable as an officer
or employee of Sun.

 
3

--------------------------------------------------------------------------------


2.  
Mr. Shaul's continued failure to substantially perform the duties reasonably
requested by the Chief Executive Officer of Sun and commensurate with his
position as Executive Vice President and Chief Financial Officer of Sun (other
than any such failure resulting from his incapacity due to his physical or
mental condition) after a written demand for substantial performance is
delivered to him by the Chief Executive Officer of Sun, which demand
specifically identifies the manner in which the Chief Executive Officer of Sun
believes that he has not substantially performed his duties, and which
performance is not substantially corrected by him within ten (10) days of
receipt of such demand; and

 
3.  
Any material workplace misconduct or willful failure to comply with Sun's
general policies and procedures as they may exist from time to time by Mr. Shaul
which, in the good faith determination of the Chief Executive Officer of Sun,
renders Mr. Shaul unsuitable as an officer or employee.

 
b.  
Termination by Sun without Good Cause.  Sun may at any time, by written notice
to Mr. Shaul at least five (5) business days prior to date of termination
specified in such notice, terminate Mr. Shaul as an officer or employee and from
all other positions with Sun.  If such termination is made by Sun other than by
reason of Mr. Shaul's death, Disability (as defined in Section 5(e)) and Good
Cause does not exist, such termination shall be treated as a termination without
Good Cause and Mr. Shaul shall be entitled to payment in accordance with Section
6(b).

 
c.  
Termination by Mr. Shaul for Good Reason.  Mr. Shaul may, at any time at his
option within sixty (60) days following an event or condition that constitutes
Good Reason (as defined below), resign for Good Reason as an officer and
employee and from all other positions with Sun by written notice to Sun at least
thirty (30) days prior to the date of termination specified in such notice;
provided, however, that Sun has not substantially corrected the event or
condition that would constitute Good Reason prior to the date of
termination.  Payment to Mr. Shaul upon a termination for Good Reason is set
forth in Section 6(b).

 
"Good Reason" shall mean the occurrence of any one of the following events or
conditions without Mr. Shaul’s written consent:
 
 
1.
A meaningful and detrimental reduction in Mr. Shaul’s authority, duties or
responsibilities or a meaningful and detrimental change in his reporting
responsibilities;

 
 
2.
A material failure of Sun to comply with the compensation provisions as set
forth in Sections 3(a) - 3(c) or the benefit provisions as set forth in Sections
3(d) - 3(f) (collectively, the “Benefits”) (other than a reduction of Benefits
uniformly applicable to other members of senior management); or

 
4

--------------------------------------------------------------------------------


 
3.
A material relocation of Mr. Shaul’s principal work location to a place other
than Orange County or Los Angeles County, California;

 
provided that Sun is provided with notice and opportunity to cure such breach
and Executive terminates his employment with Sun, in each case within the time
periods prescribed under this Section 5(c).
 
Notwithstanding any provision of this Paragraph 5(c) to the contrary, the
occurrence of a “Change in Control” (as defined in Section 6 below) shall not,
by itself, constitute Good Reason hereunder.
 
d.  
Voluntary Resignation.  Mr. Shaul may, at any time at his option with thirty
(30) calendar days written notice to Sun, voluntarily resign without Good Reason
as an officer and employee and from all positions with Sun.  Payment to Mr.
Shaul upon his voluntary resignation without Good Reason is set forth in Section
6(a).  Resignation from employment shall automatically constitute resignation
from all positions of any subsidiary or affiliated corporation.

 
e.  
Death or Disability.  Mr. Shaul's employment under this Agreement shall
terminate automatically as of the date of Mr. Shaul's death.  Sun, at any time
by written notice to Mr. Shaul at least five (5) business days prior to the date
of termination specified in such notice, terminate Mr. Shaul as an officer and
employee and from all other positions with Sun by reason of his
Disability.  “Disability” shall mean any physical or mental condition or illness
that prevents Mr. Shaul from performing his duties hereunder in any material
respect for a period of 120 substantially consecutive calendar days, as
determined by a physician selected by Sun and reasonably acceptable to Mr. Shaul
or, if Mr. Shaul is incapacitated, reasonably acceptable to the Director of
Medicine or equivalent senior physician at a hospital of Mr. Shaul's
choice.  Payment to Mr. Shaul upon his termination by reason of his death or
Disability is set forth in Section 6(a).

 
Section 6: Payments Upon Termination.
 
a.  
Payment Upon Termination for Good Cause, Resignation without Good Reason, Death
or Disability.  In the event of termination of his employment pursuant to
Sections 5(a), 5(d) or 5(e), Mr. Shaul, or his estate where applicable, shall be
paid any earned but unpaid Base Salary through the date of termination and any
accrued and unused paid time off through the date of termination in accordance
with Company policy, which shall be paid to Mr. Shaul or his estate or
beneficiary, as applicable, in a lump sum in cash upon or promptly following
(and in all events within 30 days after) the date of termination of employment
(collectively, the “Accrued Obligations”).  In addition, in the case of a
termination of employment pursuant to Sections 5(e), but not Sections 5(a) or
5(d), Mr. Shaul or his estate shall be paid (i) any accrued and unpaid bonus for
any prior fiscal year, which shall be paid to Mr. Shaul or his estate or
beneficiary, as applicable, in a lump sum in cash at the time that annual
bonuses are paid to senior management personnel with respect to that fiscal
year, but in any event within

 
5

--------------------------------------------------------------------------------


 
seventy-five (75) days after the conclusion of the fiscal year to which such
Bonus relates; and (ii) a pro rata portion (based on the number of days of
employment in the fiscal year of termination divided by 365 or 366, as
applicable) of the bonus, if any, for the fiscal year in which the termination
occurs, which shall be paid at the time that annual bonuses are paid to senior
management personnel with respect to that fiscal year, but in any event within
seventy-five (75) days after the conclusion of the fiscal year to which such
Bonus relates.  Mr. Shaul shall also receive his vested benefits in accordance
with the terms of Sun's compensation and benefit plans, and his participation in
such plans and all other perquisites shall cease as of the date of termination,
except to the extent Mr. Shaul may elect to continue coverage as under any
welfare benefit plans as required by Part 6, Title I of the Employee Retirement
Income Security Act of 1974, as amended.  Upon a termination under Section 5(a),
5(d) or 5(e), Mr. Shaul shall not be entitled to any compensation or benefits
under this Agreement except as set forth in this Section 6(a).

 
b.  
Payment Upon Termination by Sun without Good Cause or by Mr. Shaul for Good
Reason.  In the event of termination of employment pursuant to Sections 5(b) or
5(c), Mr. Shaul shall be entitled to a lump sum severance payment in an amount
equal to two year's Base Salary, with such amount to be paid to Mr. Shaul in the
month immediately following the month in which Mr. Shaul’s termination of
employment occurs.  Mr. Shaul shall also be entitled to: (i) any earned Bonus
pursuant to Section 3(b) for the fiscal year prior to the fiscal year of
termination in the event Mr. Shaul was employed the entire prior fiscal year but
is not employed by Sun on the date said Bonus is paid, payable to Mr. Shaul in a
lump sum in cash at the time that annual bonuses are paid to senior management
personnel with respect to that fiscal year, but in any event within seventy-five
(75) days after the conclusion of the fiscal year to which such Bonus relates;
(ii) an amount equal to the annual bonus compensation which he would have earned
for the year in which his termination occurs (determined by multiplying the
amount Mr. Shaul would have received based upon actual performance had his
employment continued through the end of the fiscal year by a fraction, the
numerator of which is the number of days during the year of termination that Mr.
Shaul is employed by the Company and the denominator of which is 365 or 366, as
applicable), payable to Mr. Shaul at the time that annual bonuses are paid to
senior management personnel with respect to that fiscal year, but in any event
within seventy-five (75) days after the conclusion of the fiscal year to which
such Bonus relates; and (iii) payment of any Accrued Obligations payable as set
forth in Section 6(a).  Notwithstanding the foregoing, Mr. Shaul's right to
receive the severance payment hereunder shall be conditioned upon his execution
of a release in favor of Sun, which shall not be inconsistent with the terms of
this Agreement and which Mr. Shaul shall deliver to the Company within
twenty-one (21) days following the date of his termination of employment.  Mr.
Shaul's participation in any other retirement and benefit plans and perquisites
shall cease as of the date of termination, except Mr. Shaul and his eligible
dependents (as determined under Sun's health plan) shall be entitled to
continuing coverage under Sun's health plans on the same basis as active
employees until the earlier of (i) the first

 
6

--------------------------------------------------------------------------------


 
 
 anniversary of the date of termination or (ii) the date on which Mr. Shaul or
his eligible dependents become eligible to participate in a plan of a successor
employer.

 
c.  
"Change in Control." For purposes of this Agreement, a "Change in Control" shall
be deemed to have occurred if any of the following events occurs:

 
1.  
Any "person" or "group" (within the meaning of Sections 13(d) and 14(d)(2) of
the Securities and Exchange Act of 1934, as amended (the "1934 Act")), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of Sun (an "Acquiring Person"), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of more than
33 1/3% of the then outstanding voting stock of Sun;

 
2.  
A merger or consolidation of Sun with any other corporation, other than a merger
or consolidation which would result in the voting securities of Sun outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 51% of the combined voting power of the voting securities of
Sun or surviving entity outstanding immediately after such merger or
consolidation;

 
3.  
A sale or other disposition by Sun of all or substantially all of Sun's assets;

 
4.  
During any period of two (2) consecutive years, individuals who at the beginning
of such period constitute the Board of Directors and any new director (other
than a director who is a representative or nominee of an Acquiring Person) whose
election by the Board of Directors or nomination for election by Sun's
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination was previously so approved, no longer constitute a
majority of the Board of Directors;

 
provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board of Directors or a merger or other consolidation
pursuant to a plan of reorganization under chapter 11 of the Bankruptcy Code
with respect to Sun (“Chapter 11 Plan”), or a liquidation under the Bankruptcy
Code constitute a Change in Control.  In addition, notwithstanding Sections
6(c)(1), 6(c)(2), 6(c)(3) and 6(c)(4), a Change in Control shall not be deemed
to have occurred in the event of a sale or conveyance in which Sun continues as
a holding company of an entity or entities that conduct the business or
businesses formerly conducted by Sun, or any transaction undertaken for the
purpose of reincorporating Sun under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of Sun's capital
stock.  Mr. Shaul’s continued employment without objection following a Change in
Control shall not, by itself, constitute
7

--------------------------------------------------------------------------------


 
consent to or a waiver of rights with respect to any circumstances constituting
Good Reason hereunder.
 
Section 7: Additional Payments.
 
a.  
Gross-Up Payments.  Notwithstanding anything herein to the contrary, if it is
determined that any payment to Mr. Shaul pursuant to this Agreement would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
or any interest or penalties with respect to such excise tax (such excise tax,
together with any interest or penalties thereon, is herein referred to as an
“Excise Tax”), then Mr. Shaul shall be entitled to an additional payment (a
“Gross-Up Payment”) in an amount that will place Mr. Shaul in the same after-tax
economic position that he would have enjoyed if the Excise Tax had not applied
to the payment.  The amount of the Gross-Up Payment shall be determined by an
accounting firm retained by Sun (the “Accounting Firm”) using such formulas as
the Accounting Firm deems appropriate.  No Gross-Up Payment shall be payable
hereunder if the Accounting Firm determines that the payments are not subject to
an Excise Tax.

 
b.  
Determination of Gross-Up Payment.  Subject to the provisions of Section 7(c),
all determinations required under this Section 7, including whether a Gross-Up
Payment is required, the amount of the payments constituting parachute payments,
and the amount of the Gross-Up Payment, shall be made by the Accounting Firm,
which shall provide detailed supporting calculations both to Sun and Mr. Shaul
within fifteen business days of Mr. Shaul’s date of termination or any other
date reasonably requested by Sun or Mr. Shaul on which a determination under
Section 7 is necessary or advisable.  Within five days of the receipt by Mr.
Shaul and Sun of the Accounting Firm’s determination of the initial Gross-Up
Payment, Sun shall pay the amount of such Gross-Up Payment to the applicable
taxing authorities for the benefit of Mr. Shaul. If the Accounting Firm
determines that no Excise Tax is payable by Mr. Shaul, Sun shall cause the
Accounting Firm to provide Mr. Shaul and Sun with an opinion that Sun has
substantial authority under the Internal Revenue Code and regulations thereunder
not to report an Excise Tax on Mr. Shaul’s federal income tax return.  Any
determination by the Accounting Firm shall be binding upon Mr. Shaul and Sun. If
the initial Gross-Up Payment is insufficient to cover the amount of the Excise
Tax that is ultimately determined to be owing by Mr. Shaul with respect to any
payment (hereinafter an “Underpayment”), Sun, after exhausting its remedies
under Section 7(c) below, shall promptly pay to the applicable taxing
authorities for the benefit of Mr. Shaul (or directly to Mr. Shaul in the event
Mr. Shaul previously paid the related tax amounts) an additional Gross-Up
Payment in respect of the Underpayment.

 
c.  
Procedures.  Mr. Shaul shall notify Sun in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Sun of a
Gross-Up Payment.  Such notice shall be given as soon as practicable after Mr.
Shaul knows of such claim and Mr. Shaul shall apprise Sun of the nature of the
claim

 
8

--------------------------------------------------------------------------------


 
and the date on which the claim is requested to be paid.  Mr. Shaul agrees not
to pay the claim until the expiration of the thirty-day period following the
date on which Mr. Shaul notifies Sun, or such shorter period ending on the date
the taxes with respect to such claim are due (the “Notice Period”).  If Sun
notifies Mr. Shaul in writing prior to the expiration of the Notice Period that
it desires to contest the claim, Mr. Shaul shall: (i) give Sun any information
reasonably requested by Sun relating to the claim; (ii) take such action in
connection with the claim as Sun may reasonably request, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Sun and reasonably acceptable to Mr. Shaul;
(iii) cooperate with Sun in good faith in contesting the claim; and (iv) permit
Sun to participate in any proceedings relating to the claim.  Mr. Shaul shall
permit Sun to control all proceedings related to the claim and, at its option,
permit Sun to pursue or forgo any and all administrative appeals, proceedings,
hearings, and conferences with the taxing authority in respect of such
claim.  If requested by Sun, Mr. Shaul agrees either to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner and to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts as Sun shall
determine; provided, however, that if Sun directs Mr. Shaul to pay such claim
and pursue a refund, Sun shall pay such claim on Mr. Shaul’s behalf (the “Claim
Payment”).  Sun’s control of the contest related to the claim shall be limited
to the issues related to the Gross-Up Payment and Mr. Shaul shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or other taxing authority.  If Sun does not notify Mr. Shaul in
writing prior to the end of the Notice Period of its desire to contest the
claim, Sun shall pay to the applicable taxing authorities on Mr. Shaul’s behalf
an additional Gross-Up Payment in respect of the excess parachute payments that
are the subject of the claim.  Any Gross-Up Payment shall be made without
additional tax consequences to Mr. Shaul.

 
d.  
Repayments.  If, after a Claim Payment is made by Sun, Mr. Shaul becomes
entitled to a refund with respect to the claim to which such Claim Payment
relates, Mr. Shaul shall pay Sun the amount of the refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after a
Claim Payment is made by Sun, a determination is made that Mr. Shaul shall not
be entitled to any refund with respect to the claim and Sun does not promptly
notify Mr. Shaul of its intent to contest the denial of refund, then the amount
of the Claim Payment shall offset the amount of the additional Gross-Up Payment
then owing to Mr. Shaul.

 
e.  
Further Assurances.  Sun shall indemnify Mr. Shaul and hold him harmless, on an
after-tax basis, from any costs, expenses, penalties, fines, interest or other
liabilities (“Losses”) incurred by Mr. Shaul with respect to the exercise by Sun
of any of its rights under Section 7, including, without limitation, any Losses
related to Sun’s decision to contest a claim or any imputed income to him
resulting from any Claim Payment or action taken on Mr. Shaul’s behalf by Sun
hereunder.  Sun shall pay all legal fees and expenses incurred under Section 7
and shall promptly

 
9

--------------------------------------------------------------------------------


 
reimburse Mr. Shaul for the reasonable expenses incurred by him in connection
with any actions taken by Sun or required to be taken by Mr. Shaul
hereunder.  Sun shall also pay all of the fees and expenses of the Accounting
Firm, including, without limitation, the fees and expenses related to the
opinion referred to in Section 7(b).

 
f.  
Section 409A.  Notwithstanding anything to the contrary in this Section 7, any
payment under this Section 7 shall be paid to Mr. Shaul promptly but in no event
later than the last day of the end of Mr. Shaul’s taxable year following the
taxable year in which Mr. Shaul (or Sun) pays or remits the related taxes.

 
Section 8: Protection of Sun’s Interests.
 
a.  
Confidentiality.  Mr. Shaul agrees that he will not at any time, during or after
the term of this Agreement, except in performance of his obligations to Sun
hereunder or with the prior written consent of the Chief Executive Officer of
Sun, directly or indirectly disclose to any person or organization any secret or
“Confidential Information” that Mr. Shaul may learn or has learned by reason of
his association with Sun.  The term “Confidential Information” means any
information not previously disclosed to the public or to the trade by Sun’s
management with respect to Sun’s products, services, business practices,
facilities and methods, salary and benefit information, trade secrets and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, pricing information, customer lists, financial information
(including revenues, costs or profits associated with any of Sun's products or
lines of business), business plans, prospects or opportunities, compliance and
clinical processes, policies and procedures.

 
b.  
Exclusive Property.  Mr. Shaul confirms that all Confidential Information is and
shall remain the exclusive property of Sun.  All business records, papers and
documents kept or made by Mr. Shaul relating to the business of Sun shall be and
remain the property of Sun.  Upon the termination of Mr. Shaul’s employment for
any reason or upon the request of Sun at any time, Mr. Shaul shall promptly
deliver to Sun, and shall not without the consent of the Board of Directors of
Sun, retain copies of, Confidential Information, or any written materials not
previously made available to the public, or records and documents made by Mr.
Shaul or coming into Mr. Shaul’s possession concerning the business or affairs
of Sun.

 
c.  
Nonsolicitation.  Mr. Shaul shall not, during his employment under this
Agreement, and for two (2) years following the termination of this Agreement,
for whatever reason or cause, in any manner induce, attempt to induce, or assist
others to induce, or attempt to induce, any employee, agent, representative or
other person associated with Sun or any customer, patient or client of Sun to
terminate his or her association or contract with Sun, nor in any manner,
directly or indirectly, interfere with the relationship between Sun and any of
such persons or entities.

 
10

--------------------------------------------------------------------------------


d.  
Non-Disparagement.  Mr. Shaul shall not during his employment under this
Agreement and for two years following termination of the Agreement, for whatever
reason, make any statements that are intended to or that would reasonably be
expected to harm Sun or any of its subsidiaries or affiliates, their respective
predecessors, successors, assigns and employees and their respective past,
present or future officers, directors, shareholders, employees, trustees,
fiduciaries, administrators, agents or representatives.  Sun and its officers
and directors will not make any statements that are intended to or that would
reasonably be expected to harm Mr. Shaul or his reputation or that reflect
negatively on Mr. Shaul's performance, skills or ability.

 
e.  
Relief.  Without intending to limit the remedies available to Sun, Mr. Shaul
acknowledges that a breach of any of the covenants in Section 8 may result in
material irreparable injury to Sun for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat thereof, Sun shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining Mr. Shaul from engaging in activities prohibited by
Section 8 or such other relief as may be required to specifically enforce any of
the covenants in Section 8.

 
Section 9: Miscellaneous Provisions.
 
a.  
Amendments, Waivers, Etc.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by both parties.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 
b.  
Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 
c.  
Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes all prior agreements and understandings of the parties with
respect to the subject matter hereof.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement
and this Agreement shall supersede all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
with respect to the subject matter hereof.

 
d.  
Resolution of Disputes.  Any disputes arising under or in connection with this
Agreement may, at the election of Mr. Shaul or Sun, be resolved by binding

 
11

--------------------------------------------------------------------------------


 
arbitration, to be held in Orange County, California in accordance with the
rules and procedures of the American Arbitration Association.  If arbitration is
elected, Mr. Shaul and Sun shall mutually select the arbitrator.  If Mr. Shaul
and Sun cannot agree on the selection of an arbitrator, each party shall select
an arbitrator and the two arbitrators shall select a third arbitrator who shall
resolve the dispute.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  Nothing herein shall limit
the ability of Sun to obtain the injunctive relief described in Section 8(d)
pending final resolution of matters that are sent to arbitration.

 
e.  
Attorneys’ Fees.  Sun shall pay or reimburse Mr. Shaul on an after-tax basis for
all costs and expenses (including, without limitation, court costs, costs of
arbitration and reasonable legal fees and expenses which reflect common practice
with respect to the matters involved) incurred by Mr. Shaul as a result of any
claim, action or proceeding (i) contesting or otherwise relating to the
existence of Good Cause in the event of Mr. Shaul's termination of employment
during the Term for Good Cause; (ii) enforcing any right, benefit or obligation
under this Agreement, or otherwise enforcing the terms of this Agreement or any
provision thereof; or (iii) asserting or otherwise relating to the existence of
Good Reason in the event of Mr. Shaul’s termination of employment during the
Term for Good Reason; provided, however that this provision shall not apply if
the relevant trier-of-fact determines that Mr. Shaul claim or position was
without reasonable foundation.

 
f.  
Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

 
g.  
Notice.  For the purpose of this Agreement, notice, demands and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand delivery or overnight
courier or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows or to other addresses as each
party may have furnished to the other:

 
To Sun:


Attention: General Counsel
18831 Von Karman Avenue; Suite 400
Irvine, California 92612


To Mr. Shaul:


16732 Westfield Lane
Huntington Beach, California  92649


h.  
Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 
12

--------------------------------------------------------------------------------


 
i.  
Section 409A.

 
1.  
If Mr. Shaul is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Mr. Shaul’s separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)(1), without
regard to the optional alternative definitions available thereunder) and any
payment or benefit provided in Section 6 hereof constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code, Mr. Shaul shall
not be entitled to any such payment or benefit until the earlier of: (i) the
date which is six (6) months after his separation from service for any reason
other than death, or (ii) the date of his death.  The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the
Code.  Any amounts otherwise payable to Mr. Shaul upon or in the six (6) month
period following his separation from service that are not so paid by reason of
this Section 9(i)(1) shall be paid (without interest) as soon as practicable
(and in all events within thirty (30) days) after the date that is six (6)
months after Mr. Shaul’s separation from service (or, if earlier, as soon as
practicable, and in all events within thirty (30) days, after the date of his
death).

 
2.  
To the extent that any reimbursements pursuant to Sections 4, 6(b), 7(e) and
9(e) are taxable to Mr. Shaul, any reimbursement payment due to Mr. Shaul
pursuant to such provision shall be paid to Mr. Shaul on or before the last day
of Mr. Shaul’s taxable year following the taxable year in which the related
expense was incurred.  The benefits and reimbursements pursuant to Sections 4,
6(b), 7(e) and 9(e) are not subject to liquidation or exchange for another
benefit and the amount of such benefits and reimbursements that Mr. Shaul
receives in one taxable year shall not affect the amount of such benefits and
reimbursements that Mr. Shaul receives in any other taxable year.

 
3.  
It is intended that any amounts payable under this Agreement and Sun’s and Mr.
Shaul’s exercise of authority or discretion hereunder shall comply with and
avoid the imputation of any tax, penalty or interest under Section 409A of the
Code.  This Agreement shall be construed and interpreted consistent with that
intent.

 


 
[Signatures Commence on Immediately Following Page]
13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


 


 
/s/ L. Bryan Shaul
L. BRYAN SHAUL
   
SUN HEALTHCARE GROUP, INC.
 
   
By: /s/ Michael Newman
Michael Newman
Its Executive Vice President
 



 
 
14
 
 

--------------------------------------------------------------------------------
